Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 to 9, 11, 12, 14 to 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite for failing to particularly point out and distinctly claim the subject matter.  In the claims, the formula as listed a constant “K” and then “K” is given a range of values.  However, the claims do not set forth to one of ordinary skill in the art the means or rational to choose the exact value of “K”.  There is no guidance set forth in the claims to set the meets and bounds of the claim as to the method used to select the correct “K” value for each gallium nitride substrate.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (2011/0108852).
The Fujiwara reference teaches a gallium nitride substrate, note entire reference.  The substrate is a single crystal which has been doped.  The dopant is silicon which is an n-type dopant.  The amount of silicon added to each substrate can be varied to change the properties of the gallium nitride, note, para 0047.  This includes absorption coefficient which can be varied not para 0049.  The sole difference between the instant claims and the prior art is the specific absorption coefficient at the set temperature.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine though routine experimentation the optimum, operable properties of the nitride substrate of the Fujiawara reference in order to create the deisre3d platform for further device manufacture, noting it is shown the absorption coefficients are result effective varies. The Fujiwara reference teaches a semiconductor layer on top of the gallium nitride doped substrate, note figure 3.	 
			
			Response to Applicants’ Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.
The rejection over the Fujiwara reference for claims 1 to 9 and 11 has been withdrawn in view of the arguments set forth.  
Applicants’ argument concerning the 112b rejection is noted.  However, it is still not clear as to the value of K.  It is stated to be a constant, however, the value set forth in the claims is a range.  The claims do not set forth how the numerical value of K is to be determined in the claims or under what conditions 
Applicants’ argument concerning claim 10 in view of the Fujiwara reference has been considered and not deemed persuasive.  Instant claim 10 is not as limited in scope as instantly argued for claims 9 and 1.  The claim is not limited in scope to the formulas and properties as is in the other independent claims.  The Fujiwara reference does teach the gallium nitride as a laminate with other layers including semiconductors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714